, VISHAY PRECISION GROUP, INC.(as Issuer) FORM OF NOTE INSTRUMENT constituting up to $ FLOATING RATE UNSECURED LOAN NOTES 2102 THIS INSTRUMENT is made on the day of 2010 by VISHAY PRECISION GROUP, INC. a company incorporated in the State of Delaware USA, (the Company). Whereas (A) Vishay Intertechnology issued loan notes (the “Vishay Intertechnology Loan Notes”) pursuant to that certain Note Instrument dated as of December 13, 2002 (the “Vishay Intertechnology Note Instrument”); and (B) Vishay Intertechnology, American Stock Transfer & Trust Co. and the holders of the Vishay Intertechnology Loan Notes entered into that certain Put and Call Agreement, dated as of December 13, 2002 (the “Vishay Intertechnology Put and Call Agreement”); and (C) Pursuant to the Vishay Intertechnology Put and Call Agreement, Vishay Intertechnology agreed that in case it shall at any time pay a dividend or make a distribution to all holders of its common stock consisting of the capital stock of any class or series, or similar interests, of or relating to a subsidiary or other business entity of Vishay Intertechnology, then Vishay Intertechnology shall take such action and shall cause the subsidiary or other business entity whose capital stock was paid as a dividend or distributed by Vishay Intertechnology to take such action so that each of the loan notes issued pursuant to the Vishay Intertechnology Note Instrument shall be deemed exchanged as of the effective date of such transaction, for a combination of new floating rate unsecured Vishay Intertechnology loan notes and floating rate unsecured loan notes of the subsidiary or other business entity whose capital stock was paid as a dividend or distributed by Vishay Intertechnology; and (D) Vishay Intertechnology and the Company entered into that certain Master Separation Agreement, dated as of , 2010 (the “Master Separation Agreement”), providing for the spin-off of the Company by Vishay Intertechnology in the form of a tax free dividend of the common stock of the Company to the holders of the common stock of Vishay Intertechnology and the class B common stock of the Company to the holders of class B common stock of Vishay Intertechnology; and (E) The Company has agreed under the terms of the Master Separation Agreement to comply with the obligation under the Vishay Intertechnology Put and Call Agreement to issue floating rate unsecured loan notes to the holders of the Vishay Intertechnology Loan Notes; and (F) Accordingly, the Company has created up to $ Floating Rate Unsecured Loan Notes 2102 and has determined to constitute the said Loan Notes as hereinafter provided. Now This Instrument Witnesses And The Company Hereby Declares as follows:- 1. In this Instrument and in the Schedules hereto the following expressions shall, where the context permits, have the following meanings: the Conditions means the conditions to be endorsed on the Loan Notes in the form or substantially in the form set out in Schedule 2 hereto as the same may from time to time be modified in accordance with the provisions herein contained; Directors means the Board of Directors for the time being of the Company or a duly authorised committee of the Board of Directors; Exchange Act means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder, as the same may be amended from time to time; Instrument means this instrument and the Schedules hereto as from time to time modified in accordance with the provisions herein contained; LIBOR means, in relation to any amount owed by the Company hereunder and any interest period: (a) the percentage rate per annum equal to the offered quotation which appears on the page of the Telerate Screen which displays an average British Bankers Association Interest Settlement Rate for US Dollars for such period at or about 11.00 a.m. (London time) on the first day of the relevant interest period; or (b) if a rate is not available pursuant to (a) above, the percentage rate per annum which is the arithmetic mean of the rates as supplied to the Company at its request quoted by three banks selected by the Company (one of which shall include, if in existence at the time, Barclays Bank plc) to leading banks in the London inter-bank market for three month deposits of similar size and currency. Loan Notes means up to $ Floating Rate Unsecured Loan Notes 2102 of the Company to be issued under this Instrument or (as the context may require) the principal amount thereof for the time being issued and outstanding; Noteholders means the several persons for the time being entered in the Register; Put and Call Agreement means the put and call agreement relating to the Loan Notes entered into by the Company and other persons in connection with the transaction contemplated by the Master Separation Agreement on or about the date hereof; Register means the register of Noteholders referred to in clause 8 hereof; Registration Rights Agreement means the registration rights agreement entered into by Vishay Intertechnology and other persons in connection with the SPA on or about December 13, 2002; SPA means the share sale and purchase agreement entered into by Vishay Intertechnology as purchaser and other persons on or about December 13, 2002 pursuant to which the Vishay Intertechnology Loan Notes were issued; and Vishay Precision Group means the Company (including its successors) and its subsidiaries from time to time. 2 Words denoting the singular number only shall include the plural number and vice versa. Words denoting persons shall include corporations. 2. The Loan Notes shall be known as the Vishay Precision Group, Inc. Floating Rate Unsecured Loan Notes 2102 and shall be issued in amounts and multiples of $1000 by the Company to such persons at such times and on such terms as the Directors may determine. 3. The aggregate principal amount of the Loan Notes is limited to $. The Loan Notes, as and when issued, and all accrued and unpaid interest thereon, shall (except as regards the first payment of interest) rank pari passu equally and rateably without discrimination or preference as an unsecured debt obligation of the Company. 4. As and when the Loan Notes or any part thereof fall to be redeemed or repaid in accordance with the provisions hereof, the Company will pay to the Noteholders entitled thereto the principal amount of the Loan Notes to be repaid together with accrued interest (subject to any requirement to deduct any income tax therefrom). 5. Until such time as the Loan Notes are redeemed or repaid in accordance with the provisions hereof, the Company will pay to the Noteholders interest (subject to any requirement to deduct any income tax therefrom) on the principal amount of the Loan Notes outstanding at the rates and the times and as otherwise provided in the Conditions. 6. Every Noteholder shall be entitled without charge to one certificate for the Loan Notes held by it. However, joint holders of Loan Notes will be entitled only to one Loan Note certificate (provided that the Company shall not be bound to register more than four persons as the joint holders of any Loan Note) and such Loan Note will be sent to that one of the joint holders who is first named in the Register. Every Loan Note certificate shall be issued under the common or securities seal of the Company and shall be substantially in the form set out in Schedule 1 hereto and shall have the Conditions endorsed thereon. The Company shall comply with the provisions of the Loan Notes and the Conditions and the Loan Notes shall be held subject to all such provisions which shall be binding on the Company and the Noteholders and all persons claiming through or under them respectively. 7. Each Noteholder shall be entitled to require all or any part (being $1000 nominal amount or any integral multiple thereof) of the Loan Notes held by it to be repaid at par together with accrued interest (subject to any requirement to deduct any income tax therefrom) if: (a) any principal or interest on any of the Loan Notes held by that Noteholder due to it shall fail to be paid in full within thirty days after receipt of written demand by the Company, addressed to its financial controller (with a copy to of ) and made by the relevant Noteholder following failure to pay; or (b) the Company breaches any of its obligations to issue shares or, if applicable, to pay cash under the Put and Call Agreement and such breach, if capable of remedy, is not remedied within ten days after written notification to the Company addressed to its financial controller (with a copy to of ); or 3 (c) any indebtedness of any member or members of the Vishay Precision Group having in aggregate a principal amount in excess of US$50,000,000 is not paid on its due date or within any applicable grace period, and such default in payment is not waived or remedied within a period of one month; or (d) the Company pursuant to or under or within the meaning of any Bankruptcy Law: (i) commences a voluntary case or proceeding; (ii) consents to the entry of an order for relief against it in an involuntary case or proceeding or the commencement of any case against it; (iii) consents to the appointment of a Custodian of it or for any substantial part of its property; (iv) makes a general assignment for the benefit of its creditors; (v) files a petition in bankruptcy or answer or consent seeking reorganization or relief; or (vi) consents to the filing of such petition or the appointment of or taking possession by a Custodian; or (e) a court of competent jurisdiction enters an order or decree under any Bankruptcy Law that: (i) is for relief against the Company in an involuntary case or proceeding, or adjudicates the Company insolvent or bankrupt; (ii) appoints a Custodian of the Company for any substantial part of its property; or (iii) orders the winding up or liquidation of the Company; and the order or decree remains unstayed and in effect for 60 days; or (f) any event analogous to (d) or (e) above occurs in any jurisdiction. In paragraphs (d) and (e) above: Bankruptcy Law means Title 11, United States Code, or any similar Federal or state law for the relief of debtors. Custodian means any receiver, trustee, assignee, liquidator, custodian or similar official under any Bankruptcy Law. The Company shall notify each of the Noteholders forthwith on the occurrence of any of the events described in sub-clause (a) to (f) of this clause 7. 4 8. A register of the Noteholders will be kept at 3 Great Valley Parkway, Malvern, Pennsylvania 19355-1307 (or at such other place as the Company may from time to time have appointed for the purpose and have notified to the Noteholders) and there shall be entered in the Register: (a) the names and addresses of the Noteholders; (b) the telecopier numbers of the Noteholders; (c) the principal amount of the Loan Notes held by each Noteholder; (d) the date on which the name of each Noteholder is entered in respect of the Loan Notes standing in its name; and (e) the serial number of each Loan Note. 9. Any change of name or address on the part of any Noteholder which is notified to the Company at the address set out in clause 8 above shall be entered in the Register. 10. Any Noteholder may at all reasonable times during office hours inspect the Register. 11. The Company hereby covenants with the Noteholders and each of them duly to perform and observe the obligations herein contained and imposed on it to the intent that these presents shall enure for the benefit of all Noteholders, each of whom may sue for the performance or observance of the provisions hereof so far as its holding of Loan Notes is concerned. 12. The Conditions and provisions contained in the Schedules hereto shall have effect in the same manner as if such Conditions and provisions were herein set forth. 13. A memorandum of execution of any instrument supplemental to this Instrument shall be endorsed by the Company on this Instrument. 14. This Instrument and the Loan Notes shall be governed by and construed in accordance with the laws of the State of New York. 15. Each of the parties agrees that the courts of the State of New York are to have exclusive jurisdiction to settle any disputes that may arise in connection with this Agreement. In Witness Whereof this Instrument has been duly executed by the Company the day and year first above written. The
